DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over DE 202007005073 (and referred to hereafter as DE ‘073) in view of Huang (CN 203826578).
With respect to claim 1, DE ‘073 discloses an electrical connector (1, Fig. 1) for making electrical contact with at least one lead (3, Fig. 1) of an electronic device, 

[AltContent: textbox (Mounting Flange Portion)][AltContent: textbox (Terminal End)][AltContent: textbox (Pin End)][AltContent: connector][AltContent: oval][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image1.png
    445
    549
    media_image1.png
    Greyscale


Figure 1: Annotated Fig. 1 of DE ‘073

DE ‘073 fails to disclose that the conductor has a fastener hole oriented substantially transverse to the lead opening and wherein a fastening element engages the fastener hole and contacts the lea to form electrical contact between the conductor  and the lead; and wherein the conductor carrier has at least one extended portion that 
Huang, on the other hand, is an example within the art that teaches an electrical connector comprising a conductor carrier (see the body portion that surrounds the conductor) having at least one conductor (30, Fig. 2) which include a lead opening (31, Fig. 2) that receives a wire lead (50, Fig. 3) and a fastener hole oriented substantially transverse to the lead opening and wherein a fastening element engages the fastener hole and contacts the lead to form electrical contact between the conductor and the lead (see at the lead line of 40 in Fig. 2); and wherein the conductor carrier has at least one extended portion that extends from a base portion to form a staggered arrangement wherein the base and extended portions each include a plurality of channels (see at the lead line of 20 in Fig. 2) and wherein each channel includes a conductor (see Fig. 2).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the connector of DE ‘073, with the teachings of Huang, to have a fastener hole oriented substantially transverse to the lead opening and wherein a fastening element engages the fastener hole and contacts the lead to form electrical contact between the conductor and the lead; and wherein the conductor carrier has at least one extended portion that extends from the base portion to form a staggered arrangement wherein the base and extended portions each include a plurality of channels and wherein each channel includes a conductor, so as provide a connector arrangement that allows for a secure, and reliable, connection to wire leads 
With respect to claim 2, DE ‘073 discloses the connector according to claim 1, wherein the pin and terminal ends of the conductor are unistructurally formed. See Fig. 1.
With respect to claim 3, and in view of the obvious modification as noted above with respect to claim 1, the combined teachings of DE ‘073 and Huang disclose the connector according to claim 1, wherein each channel is substantially U-shaped. See how the entrance to each channel (at the lead line of 20 in Fig. 2 of Huang) is tapered, thus creating a “U-Shaped” entrance. 
With respect to claim 5, DE ‘073 discloses the connector according to claim 1, wherein the conductor carrier is held within the connector housing and mounting flange by an interference fit. See Fig. 1. Specifically, see how the conductor carrier is held within the connector housing via the retaining ring 6, which further uses locking lugs 15 to engage with annular groove 16 in the interior of the connector housing.
With respect to claim 6, DE ‘073 discloses the connector according to claim 1, wherein the lead opening is oriented substantially parallel to the center axis. See Fig. 1.
With respect to claim 7, DE ‘073 discloses the connector (10) according to claim 1, wherein the mounting flange includes a sealing element (11, Fig. 1). 
With respect to claim 8, DE ‘073 discloses an electrical connector (1, Fig. 1) for making electrical contact with at least one lead (3, Fig. 1) of an electronic device, comprising: a mounting flange portion (see Fig. 1, above); a connector housing portion (5 in Fig. 1) that extends along a center axis from the mounting flange portion, wherein 
DE ‘073 fails to disclose that the conductor has a fastener hole oriented substantially transverse to the lead opening and wherein a fastening element engages the fastener hole and contacts the lea to form electrical contact between the conductor  and the lead; and wherein the conductor carrier has at least one extended portion that extends from the base portion to form a staggered arrangement wherein the base and extended portions each include a plurality of channels and wherein each channel includes a conductor.
Huang, on the other hand, is an example within the art that teaches an electrical connector comprising a conductor carrier (see the body portion that surrounds the conductor) having at least one conductor (30, Fig. 2) which include a lead opening (31, Fig. 2) that receives a wire lead (50, Fig. 3) and a fastener hole oriented substantially transverse to the lead opening and wherein a fastening element engages the fastener hole and contacts the lead to form electrical contact between the conductor and the lead 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the connector of DE ‘073, with the teachings of Huang, to have a fastener hole oriented substantially transverse to the lead opening and wherein a fastening element engages the fastener hole and contacts the lead to form electrical contact between the conductor and the lead; and wherein the conductor carrier has at least one extended portion that extends from the base portion to form a staggered arrangement wherein the base and extended portions each include a plurality of channels and wherein each channel includes a conductor, so as provide a connector arrangement that allows for a secure, and reliable, connection to wire leads while arranging the connection in such a way as to have multiple conductors within a confined space but in a manner in which the fastening holes are still easily accessible. 
With respect to claim 9, DE ‘073 discloses the connector according to claim 8, wherein the pin and terminal ends of the conductor are unistructurally formed. See Fig. 1.
With respect to claim 10, and in view of the obvious modification as noted above with respect to claim 8, the combined teachings of DE ‘073 and Huang disclose the connector according to claim 8, wherein each channel is substantially U-shaped. See how the entrance to each channel (at the lead line of 20 in Fig. 2 of Huang) is tapered, thus creating a “U-Shaped” entrance. 

With respect to claim 13, DE ‘073 discloses the connector (10) according to claim 8, wherein the mounting flange includes a sealing element (11, Fig. 1). 
With respect to claim 14, DE ‘073 discloses a method of attaching a lead (3, Fig. 1) from an electronic device to a connector (1, Fig. 1), comprising: providing a connector housing portion (5 in Fig. 1) that extends along a center axis; providing at least one conductor (4, Fig. 1) having a pin end (see Fig. 1, above) and a terminal end (see Fig. 1, above), wherein the terminal end includes a lead opening (see where the conductor accepts the lead in Fig. 1) that receives the lead; inserting the lead into the lead opening (see Fig. 1); providing a conductor carrier (2, Fig. 1) that extends through the connector housing, the conductor carrier has a base portion (13, Fig. 1).
DE ‘073 fails to disclose providing a fastener hole oriented substantially transverse to the lead opening; and inserting a fastening element that engages the fastener hole and contacts the lead to form electrical contact between the conductor  and the lead; and wherein the conductor carrier has at least one extended portion that extends from the base portion to form a staggered arrangement wherein the base and extended portions each include a plurality of channels and wherein each channel includes a conductor.
Huang, on the other hand, is an example within the art that teaches an electrical connector comprising a conductor carrier (see the body portion that surrounds the conductor) having at least one conductor (30, Fig. 2) which include a lead opening (31, Fig. 2) that receives a wire lead (50, Fig. 3) and a fastener hole oriented substantially 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the method of attaching the lead to a connector of DE ‘073, with the teachings of Huang, to provide a fastener hole oriented substantially transverse to the lead opening; and to insert a fastening element that engages the fastener hole and contacts the lead to form electrical contact between the conductor and the lead; and wherein the conductor carrier has at least one extended portion that extends from the base portion to form a staggered arrangement wherein the base and extended portions each include a plurality of channels and wherein each channel includes a conductor, so as provide a connector arrangement that allows for a secure, and reliable, connection to wire leads while arranging the connection in such a way as to have multiple conductors within a confined space but in a manner in which the fastening holes are still easily accessible. 
With respect to claim 15, DE ‘073 discloses the method according to claim 14, wherein the pin and terminal ends of the conductor are unistructurally formed. See Fig. 1.
With respect to claim 16, and in view of the obvious modification as noted above with respect to claim 14, the combined teachings of DE ‘073 and Huang disclose the 
With respect to claim 18, DE ‘073 discloses the method according to claim 14, wherein the conductor carrier is held within the connector housing and mounting flange by an interference fit. See Fig. 1. Specifically, see how the conductor carrier is held within the connector housing via the retaining ring 6, which further uses locking lugs 15 to engage with annular groove 16 in the interior of the connector housing.
With respect to claim 9, DE ‘073 discloses the method according to claim 14, wherein the lead opening is oriented substantially parallel to the center axis. See Fig. 1.
Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over DE 202007005073 (and referred to hereafter as DE ‘073) in view of Huang (CN 203826578), and further in view of Casey et al. (U.S. 5,197,903).
With respect to claims 4, 11, and 17, the combined teachings of DE ‘073 and Huang fail to explicitly disclose that each conductor is integrally molded within the channel.
Casey, on the other hand, is an example within the art that teaches a connector system (100, Fig. 3) comprising a housing (102, Fig. 2) and busbar conductors (150, Figs. 2-3) that extend through the housing and wherein the conductors are molded within the housing (see col. 2, lines 27-49).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the housing and conductors of DE ‘073, with the teachings of Casey, as to have each conductor be integrally molded .
Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over DE 202007005073 (and referred to hereafter as DE ‘073) in view of Huang (CN 203826578), and further in view of Suzuki et al. (U.S. 10,389,056).
With respect to claim 20, the combined teachings of DE ‘073 and Huang fail to disclose that the electronic device is a resistance temperature detector.
Suzuki, on the other hand, is an example within the art that teaches a connector (1, Fig. 3) having a conductor carrier (30, Fig. 3) fit within a connector housing (20, Fig. 3), the conductor carrier comprising conductors (10, Fig. 4) that are electrically connected to wire leads (WH, Fig. 4). Further, Suzuki discloses temperature sensors (50, Fig. 4) that are fit within the connector to detect the operating temperature of the conductors and wire leads. The temperature sensors transmit a detection signal detected by the temperature detection device (51, Fig. 4) to an electronic control device (see col. 8, lines 4-10). Further, the Examiner asserts that electrical temperature sensors, also known as thermocouples, are inherently resistive. Thermocouples function by measuring the change in voltage as a result of the resistance within a wire changing. 
Accordingly, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the electronic device of DE ‘073, with the teachings of Suzuki, as to have the electronic device be a resistance temperature detector, so that the connector may function properly while also providing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they disclose connection systems comprising conductor carriers and conductors having pin ends and wire lead ends.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T DZIERZYNSKI whose telephone number is (571)272-5161. The examiner can normally be reached Monday - Friday, 10 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MATTHEW T DZIERZYNSKI/           Examiner, Art Unit 2833  



                                                                                                                                                                                           /renee s luebke/Supervisory Patent Examiner
Art Unit 2833